Citation Nr: 1047977	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to March 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of entitlement 
to service connection for tinnitus.  The appellant submitted a 
Notice of Disagreement in February 2009 and timely perfected his 
appeal in June 2009.

In June 2010, the appellant presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from left ear tinnitus that is the 
result of a disease or injury in active duty service.


CONCLUSION OF LAW

Left ear tinnitus was incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the VCAA or other law should be undertaken.  
However, given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for left ear tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from left ear 
tinnitus as a result of acoustic trauma sustained in active duty 
service.  Specifically, the appellant claims that his duties as a 
Morse code intercept operator exposed him to significant acoustic 
trauma, causing his current disability.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

In August 2007, the VA audiological examination report noted that 
the appellant suffered from recurrent left ear tinnitus.  See VA 
Audiological Examination Report, August 29, 2007.  Accordingly, 
element (1) under Hickson, current disability, has been met.  See 
Hickson, supra.


Review of the appellant's service records reveals that his 
military occupational specialty (MOS) included Morse code 
intercept operator.  Though there are no complaints of tinnitus 
during the appellant's time in active duty service, his MOS is 
clearly consistent with his complaints of acoustic trauma in 
service.  Furthermore, the Board finds that the appellant is both 
competent and credible to report on the fact that he was exposed 
to loud noises during his active duty and that he suffered from 
left ear tinnitus since that time.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes 
that the appellant was exposed to acoustic trauma while on active 
duty.  Thus, Hickson element (2), in-service disease or injury, 
has been satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the appellant 
was afforded a VA audiological examination in August 2007.  At 
the time, the VA examiner noted that the onset of the appellant's 
bilateral tinnitus was in approximately 1992.  Based on this 
reported date of onset as well as the lack of complaints of 
tinnitus upon discharge, in a January 2008 addendum, the VA 
examiner concluded that it was not possible to render an opinion 
as to whether the appellant's left ear tinnitus was the result of 
acoustic trauma in service without resorting to speculation.  See 
VA Audiological Examination Report, August 29, 2007; VA 
Audiological Examination Report Addendum, January 19, 2008.

The United States Court of Appeals for Veterans Claims has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Bostain v. 
West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 'may' 
also implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' is 
not probative).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one arising 
from pure speculation or remote possibility).  Thus, the Board 
does not find the January 2008 VA examination addendum to 
constitute probative evidence against the appellant's claim.

During his June 2010 Travel Board hearing, the appellant 
clarified that he misunderstood the VA examiner's question in 
2007.  He reported that he had suffered from left ear tinnitus 
since his time in service.  See Travel Board Hearing Transcript, 
generally.

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim [regarding his 
having problems with tinnitus since before his separation from 
active duty] to be competent and credible evidence of continuity 
of symptomatology because the presence of this disorder is not a 
determination "medical in nature" and is therefore capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.

In this case, the Board finds the appellant's lay testimony to be 
the most probative evidence.  The appellant clarified that he 
misunderstood the question from the August 2007 VA examiner 
regarding the onset of his tinnitus and he has stated that he has 
continuously suffered from left ear tinnitus since his time in 
service.

Therefore, with granting the appellant the benefit of any doubt 
in this matter, the Board concludes that service connection for 
left ear tinnitus is warranted because the record contains 
medical evidence of a current disability, evidence of the in-
service incurrence of an injury, and evidence of a nexus between 
the in-service injury and the current disabilities.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010); Hickson, supra.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left ear tinnitus is 
granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


